Title: To Thomas Jefferson from Thomas Sumter, Sr., 17 September 1804
From: Sumter, Thomas, Sr.
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Stateburgh. 17th. Sepr. 1804.
               
               it is a considerable time Since, I reced. yours respecting Mr. Fitzpatrick, knowing Col. Hampton Would immediately Give, all the informn, that could be collected, in this Quarter—in regard, to the Situation, & Veiws of this Gentleman, & as an oppertunity then offered, by a Gentn. Just going to the Missisip. teritory I thought proper, through him, to endeavour to obtain a declaration from Mr. Fk. on this Subject, in Which however, I have been Disapointed, the Gentn. has returned—Without having Seen, or heard, directly, from him—consequently Sir, I cannot give any Satisfactory information on the business—My opinion is, that he Will, Without hesitation—accept the place offered—
               The Season has been the Most Ireguler, & disastrous, ever experienced in the Southeren States, insomuch as to produce Serious, & indeed, aflicting Consequences, among the Greater part of the Inhabitance—
               Probably you have heard, the V. Pt. is at St. Simons Island—So. part, of Geoa.—it is expected, he Will Shortly, be, on, his way, to Washn., that is, if he survived, the Storm, the Voilence, of Which, was exceedingly Great, on that part of the Cost—
               the admirers, of War & Carnage, among us here, are delighted With, the aledged Prospect of a rupture With the Court of Madrid, &C—
               I am Dear Sir—With the highest respect, your obt Servt—
               
                  
                     Thos. Sumter
                  
               
            